Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over Claims 1-2, 4-6, 8-11 and 13-15 has been withdrawn. 
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1, 4-5, 8-11, 13-17, 19, 20, 22, and 24-27 are currently pending in this Office Action. Claims 16, 17, 19, 20, 22, 24 and 25 has been withdrawn due to being drawn to the non-elected invention.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 4-5, 8-11, 13-15 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “housed in a vessel in use for elevated temperature, high pressure processing…” renders the claim indefinite because the term “in use” implies that the limitation “vessel” is part of an intended use, i.e. only present when the multilayer container is in use; therefore, it is not clear if the “vessel” is a positively recited claimed structure or not. 
Claims 4-5, 8-11, 13-15 and 26-27, are rejected based on their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (US 2002/0192109 cited in IDS filed 23 Feb 2018) in view of Hukelmann et al. (US 2014/0186499 cited in IDS filed 23 Feb 2018), Zacche et al. (US 2004/0123745) and Van Schepdael et al. (US 2004/0071842),  and evidenced by EngineeringToolbox (Plastics- Thermal Conductivity Coefficients) and Applicant’s disclosure (Table 2). 
Regarding Claim 1, Ting discloses a multilayer container for high pressure processing of a material within the container (see abstract), using a pressure transmission aqueous liquid (water, paragraph 19), the multilayer container having a container wall comprising as contiguous plastic layers  an inner layer formed of plastic (insulating material 18, paragraph 15) for containing the liquid in contact with the inner side thereof, a layer outboard the inner layer (PVC, paragraph 20), wherein the inner layer has a compressing heating coefficient greater than the compression heating coefficient of the pressure transmission liquid (paragraph 19) in contact with the inner side thereof thereby capable of transferring heat from the inner layer to the aqueous pressure transmission liquid during high pressure processing, the outboard layer providing thermal insulation to reduce heat loss from the container (insulating feature, paragraph 20). 
While Ting discloses an embodiment having a piston that is movable within the container wall in response to a change in pressure applied to the piston externally from the container (paragraph 31), he is silent to comprising the piston in the same embodiment as the multi-layer container described above, housed in a pressure vessel, and is also silent to comprising a pressurization medium outside the container that is separated from the container content, and further comprising an intermediate layer between the inner layer and the outboard layer. However, it is noted that Ting allows for the various components disclosed to be used in various combination with each other (paragraph 32). Therefore, it would be within the teachings of Ting to combine a piston with the embodiment having an inner layer and further layer having the recited structure as a mechanical form of transferring pressure. Ting is also silent to specifically reciting that the container side wall is cylindrical.
In any case, Hukelmann is further relied on to disclose similar pressure processing container housed in a pressure vessel (“placed in the high-pressure vessel”, paragraph 8) having a cylindrical shaped side walls (paragraph 8) and also discloses a piston having a peripheral edge which seals with the container side wall and is movable within the container side wall in response to a change in pressure applied to the piston externally from the container (paragraph 48). Hukelmann is similarly directed to high pressure and temperature processing using adiabatic compression (paragraph 16) and uses a piston to perform the compression during a high pressure and temperature treatment (paragraph 68). The pressure generated in the high-pressure vessel which actuates the piston or compression piston of Hukelmann is construed to be the pressurization medium that is separated from the container content (paragraph 48). This ensures that the foodstuff is subjected to the same hydrostatic pressure that is present in the high-pressure vessel. 
Therefore, since both Ting and Hukelmann are directed to containers having movable pistons for high pressure processing, and Hukelmann discloses a high pressure and temperature treatment using a movable piston, to combine a movable piston with a container having adiabatic characteristics would have been obvious to one of ordinary skill in the art to provide a mechanical form of compression. Also, the shape would have been obvious to one of ordinary skill in the art to suitably use a movable piston. 
As to the limitation of having an intermediate layer, Ting discloses a multilayer container having Polypropylene and PVC as the inner and outer layer, respectively. Zacche is relied on to teach known containers suitable for high pressure treatment, having a three layer structure (multilayer liner 14) which is shown to be superior to the mechanical strength of a single-layer liner of the same thickness (paragraph 27). The multilayer liner are made of suitable materials capable of withstanding high pressure.  Van Schepdael is also relied on to teach similar pressure treatment containers having multilayer structure to treat foodstuff (see Abstract), wherein Van Schepdael further discloses that providing HDPE as the inner layer is advantageous to reduce the heat transfer (paragraph 27), and further suggest to use in the inner part of the vessel or use a product container constructed from HDPE. 
Therefore, since Zacche recognizes that multilayer liners are advantageous for high pressure chambers, and Ting and Van Schepdael discloses known materials suitable for high pressure treatments, it would have been obvious to one of ordinary skill in the art to further add a layer of HDPE to provide additional insulation and superior mechanical properties. The combination would therefore suggest a multilayer structure of either HDPE (taught by Van Schepdael), or Polypropylene (taught by Ting) forming the inner layer (the other being the intermediate layer), and PVC as the outer layer (taught by Ting). In this case, since both HDPE and polypropylene are both suitable to be the inner layer in direct contact to the pressure medium, the particular order of having the inner layer as HDPE and the intermediate layer as polypropylene would have been obvious based on design choice, and necessarily satisfies the claimed limitation regarding the relative thermal conductivity, and coefficient of compression heating. EngineeringToolbox provides evidence that HDPE has a higher coefficient of compression heating than PVC, and wherein PVC is below 0.33 w/mK (0.19 W/mK, see table page 1). 
Regarding Claim 4, Ting further teach wherein the inner layer has a compression heating coefficient at ambient temperature and pressure of at least 6 x 10-11 Pa-1, as evidenced by applicant’s disclosure at Table 2, which discloses the compressibility of Ting’s material which includes polypropylene, and PVC. 
Regarding Claim 5, Ting further teach wherein the compressibility of the outboard layer is no more than 2.5 x 10-10 Pa-1, as evidenced by applicant’s disclosure at Table 2 which shows the compressibility of PVC to be below the claimed value (1.2 x 10-10).
Regarding Claim 8, Ting further teach wherein the inner layer is formed of polyethylene (paragraph 15). 
Regarding Claim 9, Ting further teach wherein the at least one layer outboard of the inner layer is PVC (paragraph 20). 
Regarding Claim 10, the combination further teaches wherein the intermediate layer has a thermal conductivity, compressibility and coefficient of compression heating higher than the outboard layer; that is, as discussed in Claim 1, the combination suggest a multilayer structure of either HDPE (taught by Van Schepdael), or Polypropylene (taught by Ting) forming the inner layer (the other being the intermediate layer), and PVC as the outer layer (taught by Ting). In this case, since both HDPE and polypropylene are both suitable to be the inner layer in direct contact to the pressure medium, the particular order of having the inner layer as HDPE and the intermediate layer as polypropylene would have been obvious based on design choice, and necessarily satisfies the claimed limitation regarding the relative thermal conductivity, compressibility and coefficient of compression heating. 
Regarding Claim 11, as discussed in Claim 1, Van Schepdael further teaches wherein the inner layer is HDPE, and Ting further teaches wherein the outboard layer is PVC and the intermediate layer is polypropylene. 
Regarding Claim 14, Ting further teach wherein the material to be processed is a food material (paragraph 1). 
Regarding Claim 15, the limitation is directed to an active step (i.e. step of heating or lack thereof) which is an intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, while Ting discloses heating elements coupled to the vessel, it is capable of being unused, especially since Ting discusses preheating in an optional manner (“may be used” paragraph 8). 

Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Lonneborg (US 7,628,001). 
Regarding Claim 13, the combination is silent to the particular thickness of each layers; however, Lonneborg is relied on to teach similar pressure treatment containers having an inner layer (28, paragraph 58), and a further layer (30 and 32, paragraph 59), each being 10mm, or 2mm thick (see paragraph 59). Therefore, since both Lonneborg and Ting are directed to similar high pressure treatment systems, especially using similar materials (i.e. stainless steel and natural rubber), it would have been obvious to one of ordinary skill in the art to use known operable material thickness for similar treatment processes.   
Regarding Claim 27, while the combination discloses contiguous layers having different diameter cylindrical side wall layers, the combination is silent to wherein the side wall layers are separable and slidably engaged. Lonneborg teaches a pressure vessel having multilayer sidewalls and teaches an insulating layer that excludes the need for gluing or fixing when an outer wall is provided, thereby holding the insulation against the inner wall for convenience (paragraph 26). 
Since the combination is also directed to multiple layers of different materials, it would have been obvious to one of ordinary skill in the art to configure the outer layer such that it is able to sufficiently hold the intermediate layer and the inner layer without fixing or gluing the layers together, thereby providing convenience to the construction of the multilayer container. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Garwood (US 2006/0292274). 
Regarding Claim 26, the combination is silent to the particular material of the piston. Garwood discloses a pressure container using a piston to actuate the pressure within the pressure container (see paragraph 23), wherein the piston can be made of suitable plastics, such as polyethylene (paragraph 23). Therefore, since Garwood is also directed to a high pressure processing system for food, it would have been obvious to one of ordinary skill in the art to use materials known to be suitable in high pressure processing of food materials, such as polyethylene, to provide sufficient mechanical properties for actuating pressure.  

Response to Arguments
Applicant’s arguments in the remarks filed 15 June 2022 has been fully considered, but is found not persuasive over the prior art. 
 Applicant argues that the teachings of Ting teaches away from the use of the layer of adiabatic heating material in the presence of the floating piston, diaphragm, or bladder and does not address “heat loss from product chamber to the metal pressure vessel” (page 2 of the remarks). However, the argument is not persuasive because Ting notes that “although specific embodiments of the invention have been
described herein for purposes of illustration, various modifications may be made without deviating from the spirit and scope of the invention. For example, it will be understood that the various components and steps of the systems described above may be used in various combinations with each other.” Also, Ting notes that the piston configuration “may then be provided” for low temperature processing, but does not discuss any reason why the piston configuration is not suitable for high temperature processing (paragraph 31). For these reasons, the rejection over the combination is maintained. 
As to applicant’s argument regarding Ting and Hukelmann not teaching the claimed inner, intermediate, and outboard layers having the recited properties (page 2-4 of the remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on the combination including Zacche and Van Schepdael. Also, applicant’s argument regarding the repetition of layers is rendered moot in view of the new grounds of rejection. 
Applicant argues that Zacche is not combinable because Zacche is directed to a process using higher magnitudes of pressure (page 5 of the remarks). However, the argument is not persuasive because one of ordinary skill in the art would apply Zacche to increase the mechanical strength of a container by using a multilayer having the same thickness. There is no evidence within Zacche that would teach away from applying Zacche’s three-layer configuration in lower magnitudes of pressure treating. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning (page 6 of the remarks).  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Office Action notes that both HDPE and polypropylene were suitable inner layers and that to choose the claimed configuration would have been a matter of design given a finite number of options. 
Applicant argues that it is impermissible to construe Ting on the basis of the disclosure in Hukelmann since Ting uses piston in very low temperatures (page 7 of the remarks); however, the argument is not persuasive in view of the response above noting that Ting does not teach away from applying the piston configuration to high temperature treatment. 
Applicant further argues that the prior art does not teach or suggest the combination of layers a), b), c) or the combination of these layers in a cylindrical container with piston sealed on the side wall of the container to separate the container content from the pressurization medium outside the container (Page 7 of the remarks). However, the argument is not persuasive because Ting is relied on to teach an inner layer comprising polypropylene, and an outer layer comprising PVC, where Hukelmann was relied on to modify the container to a cylindrical container with piston sealed on the sidewall of the container to separate the container content from the pressurization medium outside the container, and Zacche is relied on to modify the container walls to comprise three-layers for the purpose of mechanical strength, and Van Schepdael is relied on to teach an inner layer comprising HDPE to reduce heat transfer (see Rejection of Claim 1).  The claimed limitations are therefore seen to flow naturally from the suggestion of the prior art, and applicant’s reason of using thermal conductivity as a basis for construction cannot be used as a basis for patentability. 
In response to applicant’s argument of unexpected evidence, applicant argues that the comparison to the closest prior art, Ting, is relevant to rebut a prima facie case of obviousness. However, the comparison to Ting alone would not be proper due to the importance of the limitation taught by Hukelmann for the following reason: Applicant presents data showing that Ting produces inferior results in temperature profiles due to the introduction of cool water at the top of the vessel (paragraph 42 of the declaration filed 4/22/2021), but the combination relies on Hukelmann to modify the container into a cylindrical container with a piston system, therefore sealing the side wall and separating the foodstuff from the pressurization medium outside the container. Therefore, the combination proposed by the Office Action results in a sealed piston actuated pressurization container that would not inject cold fluid into the container. In this case, the Hukelmann reference is considered equally important since Hukelmann discloses a container sealed with a piston on the side wall to separate the foodstuff from the pressurizing medium outside the container. Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984). See MPEP 716.02.II. 
Additionally, the claims are directed to an apparatus, whereas applicant’s evidence of unexpected result in the Declaration filed 4/22/2021 are directed to experimental data that results from a series of steps involving the claimed container (i.e. operating under 600MP with a hold time of 15 minutes to achieve a target temperature of 90°C and 121°C); however, “Manner of operating the device does not differentiate the apparatus from the prior art” (MPEP 2114.II). In other words, Applicant cannot show evidence of unexpected results when operating the apparatus in a specific manner because the apparatus claim is not limited by the steps of using. Also, since applicant’s result requires a series of specific steps not required by the claim, it is conceivable that one of ordinary skill in the art can also achieve similar results with the prior art container using a different series of steps more tailored to the Ting reference.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, since the prior art suggest all the structure of the claimed apparatus, the rejection is maintained. 
Also, Applicant’s showing of unexpected result is not commensurate with the scope of the claimed invention. “In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)” See MPEP 716.02(d). The results provided by applicant is directed to a single configuration (3-layered configuration, consisting of PTFE, PP, and HDPE, each having a wall thickness of 10mm). Applicant cannot show support for all materials having the recited structure in the independent claim (contiguous plastic layers having the recited relative thermal conductivity and coefficient of compression heating) by a single configuration of PTFE, PP, and HDPE, especially since applicant further claims several suitable materials in the dependent claims such as PMMA, PVC, PEEK, PET, PI, PVDF, and ABS (Claims 9 and 11), and also since another claimed embodiment recites polyethylene instead of HDPE (Claim 8). Furthermore, it does not appear that the Avure container presented by applicant properly represents the Ting reference, since Ting does not contemplate a PTFE inner layer, nor discusses a specific wall thickness. The Avure container also uses a metal “frame” which does not constitute an outer wall layer as described by Ting. It is noted that Ting prefers PVC to also provide insulating feature (paragraph 20 of Ting). 
It is reiterated that the Hukelmann reference is equally pertinent because Hukelmann is relied on to teach the claimed mechanism of transferring pressure into a pressure container housed within a vessel via a piston. Therefore, the entire mechanism of transferring pressure into the container of Ting has been modified such that the injection of pressurization fluid would be rendered moot. This is a reasonable combination because Ting already contemplates a piston configuration (paragraph 31 of Ting). Therefore, since Hukelmann is also highly pertinent in modifying the Ting reference to arrive to the claimed invention, and applicant’s evidence of unexpected result only provides data over the Avure container (which does not accurately represent the Ting reference as discussed above), it is seen that the case of obviousness over the combination as presented by the Office Action outweighs the evidence of unexpected result over the primary prior art reference. 
For these reasons, it is maintained that the evidence of unexpected result is not sufficient to render the claims non-obvious over the combination. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792